DETAILED ACTION
In Applicant’s Response filed 5/31/22, Applicant has amended claims 1, 7-10 and 15. Claims 11-12 have been cancelled. Currently, claims 1-10 and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/31/22 have been fully considered as follows:
Regarding the objections to the claims, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant’s amendments in combination with Applicant’s arguments on pages 9-18 of the Response have been fully considered and are sufficient to place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this Action (provided below). Therefore, the claim rejections under 35 USC 103 have been withdrawn.
Regarding the double patenting rejections, Applicant’s arguments on pages 18-19 of the Response filed 5/31/22 have been fully considered and are persuasive.  Applicant argued that the claims of the ‘767 Patent are not co-extensive with the claims of the present application. The Office is persuaded by this argument and agrees - therefore, the non-statutory double patenting rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments, see Applicant' s Response filed 5/31/22, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  Applicant argued that the prior art references of record “are not combinable because Adair teaches away from adding a holder at the distal end of the drape by teaching rolling the drape onto the end cap. If a holder was incorporated, the drape could not roll but would have to be flipped about itself to deploy” (Applicant’s Response, page 11 of 20). The Office is persuaded by this argument and agrees that Adair teaches away from including a holder. The Office notes that figure 2 of Adair shows the rolled configuration which would not be possible if a holder was added to the distal end – a holder at the distal end would prevent or impede rolling of the drape or, if rolling was somehow accomplished, the holder would be covered by or provided inside the rolled portion of the drape thereby rendering it unusable to open the distal end of the sidewall as required in claim 1 of the present application. Thus, the Office agrees that the following subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record: the subject matter not found was a holder connected to the distal end of the sidewall, the holder being configured to open the distal end of the sidewall, in combination with the other elements in the claims. The remaining art does not cure the deficiencies of Adair because it does not teach or suggest the above-noted features of claim 1. Independent claims 10 and 15 include the same allowable subject matter as claim 1 and, therefore, are allowed for the same reasons as provided above with respect to claim 1. Claims 2-9 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations; Claims 13-14 are allowed insofar as they depend on claim 10 and thus contain the same allowable limitations; and Claims 16-20 are allowed insofar as they depend on claim 15 and thus contain the same allowable limitations. Therefore, the claim rejections have been withdrawn and claims 1-10 and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786